Title: To James Madison from Thomas Bulkeley, 12 June 1801 (Abstract)
From: Bulkeley, Thomas
To: Madison, James


12 June 1801, Lisbon. Reports peace between Portugal, Spain, and France to be publicly announced the next day with three nights’ illuminations. Suspects terms will be disadvantageous to Portugal. In postscript states that British merchants have been advised to exercise caution regarding their Portuguese property.
 

   
   RC (DNA: RG 59, CD, Lisbon, vol. 1). 2 pp.; cover marked private; postmarked Philadelphia, 4 Aug.; docketed by Wagner as received 7 Aug.



   
   A full transcription of this document has been added to the digital edition.

